SAVOIE, Judge,
dissenting.
I respectfully dissent.
Defendant’s conviction of D.W.I. fourth offense is erroneous because it is based on a predicate conviction which is constitutionally infirm.
In conviction No. 110775 for second offense D.W.I. the state failed to obtain waiver of counsel prior to acceptance of defendant’s plea to the predicate offense. “An uncounseled D.W.I. conviction may not be used to enhance punishment on a subsequent offense, absent a knowing and intelligent waiver of counsel.” State v. Skeetoe, 501 So.2d 931 (La.App. 2nd Cir.1987) and cases cited therein. See also State v. Carson, 527 So.2d 1018 (La.App. 1st Cir. 1988).
I would, however, find defendant guilty of D.W.I. third offense because the record clearly supports such a conviction.
“When the evidence does not support a conviction of the crime charged, but supports a conviction on a lesser and included offense, this court is authorized to enter a judgment of guilty of the lesser and included offense.”
Skeetoe, 501 So.2d at 937.
For the above and foregoing reasons I respectfully dissent.